Citation Nr: 0119712	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-11 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $2, 018.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1970, 
and from August 1971 to December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
October 1998, which denied waiver of recovery of an 
overpayment in the calculated amount of $2,018.  A hearing 
was held in October 1999 in Waco, Texas, before the 
undersigned, who was designated by the chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & 
Supp. 2000).  


FINDINGS OF FACT

1.  The veteran was in receipt of compensation benefits in an 
amount which included additional compensation for a son, P, 
from February 1995 to May 1998.  

2.  The veteran's son, P,  was married in August 1995.  

3.  The RO was not notified of P's marriage until May 1997.  

5.  The veteran was not entitled to benefits based on P's 
school attendance beginning September 1, 1995.  

6.  VA's substantial fault in the creation of the overpayment 
outweighs the veteran's minor fault and other equitable 
factors.  


CONCLUSIONS OF LAW

1.  That portion of an overpayment of compensation benefits 
in the calculated amount of $382 attributable to the period 
from February 1995 through August 1995 was not properly 
created.  38 C.F.R. §§ 3.57, 3.667 (2000).

2.  Recovery of the remainder of the overpayment of VA 
compensation benefits in the amount of $1,636, was against 
equity and good conscience; the debt is waived. 38 U.S.C.A. § 
5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The overpayment at issue was created as a result of the 
veteran's being paid compensation benefits in an amount which 
included a dependent, his son, P, who had married, and thus 
was no longer a dependent, for the period from February 1995 
to June 1998.  Compensation may be paid from a child's 18th 
birthday based upon school attendance if the child was at 
that time pursuing a course of instruction at an approved 
school and a claim for such benefits is filed within one year 
from the child's 18th birthday, or from the commencement of 
the course, if the course was begun after the child's 18th 
birthday.  38 C.F.R. § 3.667(a) (2000).  However, the status 
as "child" is lost once the individual marries.  38 C.F.R. 
§ 3.57 (2000).  

During the period at issue, the veteran was entitled to 
receive compensation benefits based on a 30 percent 
disability rating.  In January 1995, he submitted evidence of 
his marriage that month, as well as requests for approval for 
school attendance for three dependents, including his son, P, 
and his stepdaughters E and J.  He indicated that J, who was 
born in April 1976, and thus was 18 years of age at that 
time, was permanently incapable of self-support.  In April 
1995, the veteran submitted a certification of school 
attendance concerning his son, P.  In May 1995, he was sent 
an award letter which informed him that beginning March 1, 
1995, his monthly payments would be $442, with the adjustment 
noted to provide "an additional allowance for your wife and 
step-children."  He was also requested to provide evidence 
showing that J's incapacity was present prior to her reaching 
the age of 18 years.  

In May 1996, the veteran submitted another certification of 
school attendance concerning his son, P; on this form, the 
veteran checked the box indicating that his son was not 
married.  In April 1997, he submitted a certification of 
school attendance showing that P had been married in 1995.  
He also submitted a letter, in which he stated that he had 
been surprised to receive the form that year, as he thought 
he had returned the form the previous year, informing VA that 
his son had married.  In addition, he stated that he had 
provided copies of documentation of his step-daughter, J's, 
medical status, and had assumed that she had been included as 
a dependent.  He stated that he had called VA, and been 
informed that while J was not being counted as a dependent, 
his son P was.  

In response to this, in May 1998, the RO informed the veteran 
that his award was being retroactively adjusted to remove P 
effective January 1, 1996, and that unless he submitted 
evidence of the date of P's marriage, the award would be 
adjusted to remove P as a dependent effective February 1, 
1995.  In addition, this letter informed the veteran that J 
could not be added as his dependent because she had not 
become his stepchild before attaining the age of 18.  He was 
informed that an overpayment had resulted, which must be 
repaid.  

In June 1998, he filed a request for waiver, stating, among 
other things, that he had not been informed that in order for 
helpless child status to be granted, J was required to have 
become his stepchild before reaching the age of 18, and that 
P had been married in August 1995.  In October 1998, the RO 
denied entitlement to waiver of recovery of the overpayment, 
in the calculated amount of $2,018.  The veteran appealed 
this decision, and in April 1999, was provided a statement of 
the case which noted the debt to be $1,977.  The source of 
this latter amount is unclear; therefore, we have left the 
amount as originally stated, at $2,018.  

Although the veteran has not disputed the creation of the 
overpayment, it appears that there was an award action in 
April 1999, which may have reduced the amount of the 
overpayment by providing for termination of benefits based on 
P's dependency effective September 1, 1995, rather than 
February 1, 1995, as reflected in the initial calculation of 
the overpayment amount.  While it is difficult to calculate 
the overpayment based on the information of record, it 
appears that the overpayment was reduced by $382 in April 
1999, by the adjustment, which, subtracted from $2,018, would 
result in a remaining overpayment of $1,636.  However, there 
is no explicit statement of this adjustment, and the veteran 
has not been notified of the adjustment, according to the 
evidence in the claims file.  To ensure such, the Board 
specifically finds that $382 of the original overpayment of 
$2,018 was not properly created, while the remaining 
overpayment for consideration, in the amount of $1,636, was 
properly created.  

Concerning this remaining debt, recovery of overpayments of 
any benefits made under laws administered by the VA shall be 
waived if there is no indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having an 
interest in obtaining the waiver and recovery of the 
indebtedness from the recipient would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a) (West 1991); 
38 C.F.R. § 1.963(a) (2000).  In this case, fraud, 
misrepresentation or bad faith has not been shown; 
consequently, the remaining issue is whether it would be 
against equity and good conscience to require repayment of 
the debt.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a) (2000).  In making this determination, 
the facts and circumstances in a particular case must be 
weighed carefully.  Different factors must be considered, 
including, but not limited to, the relative fault of the 
debtor, weighing such fault against any fault on the 
Government's part, whether there was any unjust enrichment or 
detrimental reliance, whether there would be undue financial 
hardship resulting from recovery of the overpayment from the 
veteran, and whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized.  38 C.F.R. § 
1.965(a); see Ridings v. Brown, 6 Vet.App. 544 (1994). 

Concerning the relative degrees of fault, in April 1997, the 
veteran notified VA, on his own initiative, of the fact that 
his son was married.  However, the RO did not take action to 
reduce the benefit until May 1998.  Moreover, the veteran has 
stated that throughout this period, he thought that he was 
getting benefits for his step-daughter J, which accounted for 
the amount of his monthly payments.  The record shows that he 
was not informed until May 1998 that he was not entitled to 
benefits for J as a dependent.  Further, the evidence shows 
that in May 1995, the RO requested that the veteran submit 
evidence of J's incapacity, despite having been notified of 
both J's date of birth, and of the date of her mother's 
marriage to the veteran.  Thus, for that portion of the 
overpayment resulting from payments made after the veteran's 
notification in April 1997, the veteran was not at fault; the 
fault rests with the VA in failing to adjust the veteran's 
benefits, or to provide him with information, until a year 
later.  

For the remaining overpayment, the veteran was at fault in 
reporting his son as not being married, when he in fact was, 
on his school certification dated in May 1996.  Although a 
significant error, the veteran has testified that this was an 
oversight.  Lending credibility to this assertion is the fact 
that it was the veteran who eventually brought the mistake to 
the VA's attention, which he did after receiving another 
certification form the following year.  Moreover, he did so 
immediately after receiving the first indication that his son 
was erroneously being counted as a dependent.  He testified 
that he believed that the amount of his payment reflected 
benefits for his step-daughter, J, an argument which is 
supported by the only VA notification to him during the 
period of the overpayment, in May 1995, when he was informed 
that his benefit included "an additional allowance for [his] 
wife and step-children."  It was not indicated that his son 
was included as a dependent, nor was the number of dependents 
noted in this letter.  There is no record of any further 
award action or correspondence with the veteran until after 
he contacted VA concerning the certification form he had 
received.  

Thus, VA was considerably at fault in failing to accurately 
and clearly notify the veteran of the basis for his award.  
When considered with the VA's fault in failing to timely act 
upon the veteran's April 1997 letter, VA fault substantially 
outweighs the veteran's mistake in checking the wrong box on 
his May 1996 education certification form.  Moreover, 
particularly given these deficiencies in notification, and 
the veteran's prompt action on receiving notice, we find the 
veteran's testimony, that this error was an oversight, to be 
credible, further diminishing the veteran's degree of fault 
to a minor level.  

With respect to the other elements of equity and good 
conscience, according to a financial status report furnished 
in October 1999, the veteran's monthly income exceeds monthly 
expenses, although it appears that some expenses may be 
underreported, such as monthly food expenses of $150, or 
absent, such as transportation expenses.  Nevertheless, 
financial hardship has not been demonstrated.  

However, financial status is only one factor in determining 
equity and good conscience, and the Court has held that all 
elements of equity and good conscience must be considered in 
a waiver decision.  See Ridings.  Regarding the other 
elements of equity and good conscience, although recovery of 
the overpayment would not defeat the purpose of the benefit, 
the unjust enrichment to the veteran present in this case is 
of a relatively small degree.  Moreover, the veteran has 
testified that he continued to provide support for his son 
after his marriage.  Taken as a whole, therefore, 
particularly in view of the significant VA fault involved in 
the creation of the debt, recovery of the overpayment in this 
case was against equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.963, 1.965.  Accordingly, waiver of the 
overpayment is warranted.  Moreover, because the debt has 
already been recovered, the veteran is entitled to a refund, 
pursuant to 38 C.F.R. § 1.967(a) (2000).  



ORDER

That portion of an overpayment of compensation benefits 
attributable to the period from February 1995 through August 
1995, in the calculated amount of $382, was not properly 
created.

Entitlement to waiver of the remaining overpayment of 
compensation benefits in the calculated amount of $1,636 is 
granted, subject to the law and regulations governing 
monetary benefits, including 38 C.F.R. § 1.967(a).



		
JEFF MARTIN
Member, Board of Veterans' Appeals



 


